Citation Nr: 1823444	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder NOS.

2. Entitlement to a compensable disability rating prior to November 13, 2013, and in excess of 10 percent thereafter, for service-connected scar of the right arm.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, with service in Vietnam. This matter comes before the Board of Veterans' Appeals (Board) on appeal a December 2011 rating decision issued by the Winston-Salem, North Carolina (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing. A copy of the hearing transcript is associated with the record. 

The issue of entitlement to an increased disability rating for service-connected PTSD with depressive disorder NOS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressly withdrew the claim of entitlement to a compensable disability rating prior to November 13, 2013 and in excess of 10 percent thereafter, for service-connected scar of the right arm.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to a compensable disability rating prior to November 13, 2013 and in excess of 10 percent thereafter, for service-connected scar of the right arm, have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. At the November 2016 Board hearing, the Veteran, through his authorized representative, withdrew the issue of entitlement to a compensable disability rating prior to November 13, 2013 and in excess of 10 percent thereafter, for service-connected scar of the right arm; hence, there remains no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to a compensable disability rating prior to November 13, 2013 and in excess of 10 percent thereafter, for service-connected scar of the right arm is dismissed.


REMAND

Remand is required to obtain outstanding Social Security Administration (SSA) records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017). VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration. 38 C.F.R. § 3.159(c)(2). When VA has actual notice that a claimant is receiving SSA disability benefits, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based. Murincsak v. Derwinski, 2 Vet. App. 363,372-73 (1992). During a September 2003 Decision Review Officer Hearing, the Veteran testified that he received Social Security benefits. The Veteran stated that he last worked when he was 62 years old, but that before he retired, he was having problem with authority due to PTSD. The Veteran also stated that had a hard time with coworkers and dealing with other people in the workplace. The Veteran testified that he believed his PTSD had a lot to do with his not being able to work, because he did not trust anyone telling him what to do. There is no indication that VA has requested the underlying supporting medical records. On remand, such attempts must be made.

Remand is also required for a current examination. When a claimant asserts, or the evidence indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A March 2016 VA examination was conducted. The VA examiner found that the Veteran experienced few, occasional, mild posttraumatic stress symptoms, but that they mostly consisted of generalized anxiety symptoms and dysphoria related to the Veteran's felony conviction. The VA examiner opined that the Veteran's occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; but the symptoms were controlled by medication. The VA examiner further opined that the Veteran was capable of managing his own financial affairs and that he enjoyed good relationships with his wife, his sons, and his grandchildren.

At the November 2016 Board hearing, the Veteran alleges that he believed his PTSD had gotten worse. The Veteran testified that he was paranoid, experienced more frequent and severe nightmares, and felt that his anxiety had worsened, which prompted him to bat the top of his head, to bite his fingernails, and be irritable all the time about small things. The Veteran noted that he felt like he needed to go back to the VA to receive treatment and speak with his prior social worker. Because the Veteran has asserted that his disability had increased since the March 2016 VA examination, an additional examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Contact the SSA and obtain a copy of the Veteran's records. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the Veteran's service-connected PTSD with depressive disorder NOS. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must describe all symptoms associated with service-connected PTSD with depressive disorder NOS, and should opine as to the levels of occupational and social impairment caused by those symptoms. 

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


